SHARPSTEIN, J.
Tested by what we conceive to be now the well-settled rule in this state, the complaint states facts sufficient to constitute a cause of action. The demurrer to it was properly overruled.
As we construe the deed of Louis Lamori, it conveys all his interest in the land to his wife. The contract with the trustees of the Lick estate is clearly referred to in the deed for the purpose of describing more definitely the premises conveyed, and it makes no difference what its legal effect might be. No one connected with this action claims anything under it. The *774objection to its introduction in evidence was properly overruled. The deed of Louis Lamori to Vejar, of a date subsequent to that made to Mrs. Lamori, was wholly immaterial, and the objection to its introduction in evidence was properly sustained. '
We discover no error in the record. Judgment and order affirmed.
We concur: McFarland, J.; Thornton, J.